Title: From James Madison to John Carroll, 4 December 1805
From: Madison, James
To: Carroll, John


          
            Dear Sir
            Washington Decemr. 4. 1805
          
          I received in due time your favor of the 20th. Ulto. and had hoped that less time would have been lost in availing my son in law of the opening for him with Mr. Dubourg. For some days however previous to the arrival of his mother, he had a complaint in his bowels, which rendered several doses of medicine necessary. The little delay required by her affection, after her arrival, was prolonged by the disagreeable idea of sending him with crouds of drunken sailors who now fill every Stage, and without any particular acquaintance to take charge of him. All difficulties are at length removed by the patronage of him on the journey by our neighbor Mr Forrest who sits out with him tomorrow morning & will be so good as to present and introduce him into the care of his preceptor. The kind attention which you have shewn on the occasion, and the friendly sentiments expressed in your last letter, have not lost the effect they ought to have on our gratitude, and I beseech you to be assured that I shall always be happy in evincing that sentiment as well as every other with which I ought to remain My dear & right Revd. Sir Your Most Obedt. hble. sert.
          
            James Madison.
          
        